           Case 1:18-cv-01743-SAG Document 91 Filed 03/06/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

UMAR BURLEY, et. al,         *
                             *
                             *
            Plaintiffs,      *
                             *
v.                           *                       Civil No.: 1:18-cv-01743-SAG
                             *
BALTIMORE POLICE DEPARTMENT, *
et al.                       *
                             *
                             *
Defendants.                  *

*      *       *      *      *       *       *       *     *      *      *       *

                          MOTION TO WITHDRAW APPEARANCE

       Alexa E. Ackerman, Esq., pursuant to Local Rule 101(2)(a) respectfully requests that this

Court withdraw her appearance in the above-captioned case as counsel for Defendants Baltimore

Police Department and Dean Palmere states as follows:

            1. Ms. Kara Lynch, Esq., Mr. Justin Conroy, Esq., and Ms. Natalie Amato, Esq. have

               entered their appearances in this matter on behalf of Defendants Baltimore Police

               Department and Dean Palmere. ECF Nos. 15; 25; 34.

            2. Plaintiff will not be prejudiced if this Court withdraw undersigns counsel’s

               appearance from the record.

       WHEREFORE, Alexa E. Ackerman respectfully request this court to withdraw her

appearance on behalf of Defendants Baltimore Police Department and Dean Palmere. A proposed

Order is attached.




                                                 1
Case 1:18-cv-01743-SAG Document 91 Filed 03/06/20 Page 2 of 3


                           Respectfully submitted,

                                  /s/
                           Alexa E. Ackerman (No. 19943)
                           ASSISTANT SOLICITOR
                           Baltimore City Law Department
                           Office of Legal Affairs
                           100 N. Holliday Street, Room 101
                           Baltimore, Maryland 21202
                           Telephone: (410) 396-2495
                           Facsimile: (410) 396-2126
                           alexa.ackerman@baltimorecity.gov




                              2
         Case 1:18-cv-01743-SAG Document 91 Filed 03/06/20 Page 3 of 3


                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 6th day of March, 2020, a copy of the foregoing Motion

to Withdraw as Counsel by Alexa E. Ackerman, was filed with the United States District Court for

the District of Maryland and forwarded to all counsel of record via CM/ECF.




                                                                /s/
                                                   Alexa E. Ackerman (No. 19943)




                                               3
